DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Amendments to the claims filed on 29 December 2021 are herein acknowledged.  Claim 5 has been cancelled, and Claim 10 has been added as a New claim. Claims 1-4 and 6-10 remain pending and are hereinafter examined on the merits. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 October 2021 is considered by the Examiner. 

Response to Arguments
	Applicant’s arguments in light of the amendments to the claims with respect to Claims 1-3 and 8-9 have been fully considered but they are not persuasive.
	Regarding independent Claims 1 and 9, Applicant refers to new limitations added by virtue of amendments, “analyze the plurality of consecutively generated fluoroscopic images in real time so as to specify dissimilar fluoroscopic images in which a medical device with a shape dissimilar to a shape of the medical device in the reference fluoroscopic image is captured,” and states that the limitations are not disclosed by Hoornaert. (see Applicant’s Remarks, Pages 7-8). In response, the Examiner has provided 
	Regarding Claims 2-3 and 8, Applicant states that the claims should be allowable based on their dependency on independent Claim 1. (see Applicant’s Remarks, Page 8). In response, the Examiner has provided a modified rejection necessitated by the amendments which renders Claim 1 obvious under 35 USC 103. . Therefore, Claim 1 cannot be relied upon to overcome a rejection.
	Furthermore, by referring to Hoornaert’s column 3, lines 3-36, the Applicant states that Hoornaert’s method includes the step of “selecting images from among the other fluoroscopic images which have the same cardiac phase of the reference image (image set),” and further states that Hoornaert “selects the objects image in order to superimpose on the reference image to match the cardiac phase.” (see Applicant’s Remarks, Pages 8).  The Examiner respectfully disagrees. For instance, Hoornaert also discloses “In an example, registration information can relate to such geometrical features of the stent, which could relate to the stent itself or for example markers on a guide wire around which the stent is located. In this manner, images of the stent that are geometrical similar can be combined to provide an enhanced image of the stent, and the actual heart cycle phase need not be known.” (see Hoornaert, Col. 3, Lines 22-28). Therefore, Hoornaert’s method is not limited to selecting the images based on actual heart cycle phase.
	Applicant also states that Claims 2-3 and 8 should be allowable for their additional recited subject matter. In response, the Examiner has provided modified rejection necessitated by the amendment regarding additional recited subject matters under 103 rejections discussed in the present Office Action which render the claims obvious and therefore unpatentable.
	Regarding Claim 5, the Claim is cancelled by the Applicant an is not subject to examination. (see Applicant’s Remarks, Page 6).
Regarding Claims 4 and 6-7, Applicant states that the claims should be allowable based on their dependency on independent Claim 1. (see Applicant’s Remarks, Page 9). In response, as discussed above regarding Claim 1, the Examiner has provided a modified rejection necessitated by the amendments which renders Claim 1 obvious under 35 USC 103. Therefore, Claim 1 cannot be relied upon to overcome a rejection.
	Furthermore, the Applicant by referring to Page 9 of the first Office Action states that Sakaguchi fails to teach “a system of analyzing a plurality of X-ray images, wherein a correction image is created based on the coordinates of the stent markers in two images … and after post-processing … is sent to a display unit … .” (see Applicant’s Remarks, Page 9).
The Examiner respectfully disagrees. The Examiner would assume that the aforementioned quotation by the Applicant refers to Page 7 of the first Office Action under Claim 4 as it could not be found in Page 9. Sakaguchi teaches a system of analyzing a plurality of X-ray images, wherein a correction image is created based on the coordinates of the stent markers in two images. As cited in the first Office Action, Sakaguchi in Col.8, Lines 47-Col.9, Line 17 teaches this limitation by stating that “the correction-image creating unit … creates a correction image” and further stating that “to match up the coordinates of the stent markers detected on each new image in the second frame and later by the marker-coordinate detecting unit …, with reference coordinates that are coordinates of the stent markers already detected by the marker coordinate detecting unit … in the first frame that is an X-ray image created at first.” In this regard, Sakaguchi in the same aforementioned section, Col.8, Lines 47-Col.9, Line 17, further states “The correction-image creating unit … then creates a correction image from each new image in a third frame and later with reference to coordinates of the stent markers on each correction image created by itself from the previous X-ray image created immediately before the new image as the reference coordinates.” Therefore, Sakaguchi teaches a system that creates a correction image based on coordinates of a medical device by analyzing multiple X-ray images. Sakaguchi also 
Regarding Claim 10, the Applicant also provides a new claim, Claim 10, and states that the claim should be allowable based on its dependency on independent Claim 1, as well as its additional recited subject matter. (see Applicant’s Remarks, Page 10). In response, as discussed above regarding Claim 1, the Examiner has provided a modified rejection necessitated by amendments which renders Claim 1 obvious under 35 USC 103. Therefore, Claim 1 cannot be relied upon to overcome a rejection. 
Applicant also states that the new claim, Claim 10, is not disclosed by Hoornaert. (see Applicant’s Remarks, Page 8). In response, the Examiner has provided a detailed rejection necessitated by amendments which renders the claim obvious under 35 USC 103 over Hoornaert (U.S. Patent No. 10,891,763), in view of Sakaguchi (U.S. Patent No. 10,456,095).

Claim Rejections - 35 USC§ 112
	Regarding Claim 5, the rejection has been overcome because the claim has been canceled by the Applicant.

Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior  art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoornaert (U.S. Patent No. 10,891,763) and further in view of Sakaguchi (U.S. Patent No. 10,456,095).
Regarding Claim 1, Hoornaert discloses a radiation image processing apparatus (Fig. 3, #40; Col. 14, Lines 41-46) comprising: 
an image generation unit that consecutively generates fluoroscopic images … based on a detection signal for radiation which is transmitted through a subject; (Fig. 3, #42; Col. 14, Lines 46-63) and 
an image processing unit that performs image processing on the fluoroscopic images which are consecutively generated … by the image generation unit (Fig. 2-3, #30; Col. 8, Lines 53-Col. 9, Line 6; Col. 14, Lines 57-65),
wherein the image processing unit is configured to select a reference fluoroscopic image  used as a reference from  among the  plurality of consecutively  generated fluoroscopic images …, (Fig. 1, #18; Col. 13, Lines 34-40; Col. 16, Lines 7-24) 
analyze the plurality of consecutively generated fluoroscopic images (Fig. 1 wherein a method of receiving and analyzing a plurality of images is provided; Col. 14, Lines 54-67 wherein a fluoroscopic imaging system is provided as an example of the image acquisition unit) … so as to specify dissimilar fluoroscopic images in which a medical device with a shape dissimilar to a shape of the medical device in the reference fluoroscopic image is captured, (Col. 3, Lines 22-28, wherein “In an example, registration information can relate to … geometrical features of the stent [, a medical device,] which could relate to 
superimpose the fluoroscopic images other than the dissimilar fluoroscopic images among the plurality of fluoroscopic images on the reference fluoroscopic image so as to create a device emphasis image in which a medical device introduced into the subject is imaged in an emphasized state … (Col. 2, Lines 48-51 wherein the processing unit select candidate images from the plurality of images as a function of the registration information; Col. 3, Lines 22-28, wherein the “registration information can relate to … geometrical features of the stent [, a medical device,] which could relate to the stent itself” and “images of the stent that are geometrical similar can be combined to provide an enhanced image of the stent”).
However, Hoornaert is silent as to generating images in real time and the use and analysis of images in real time as stated in multiple occasions in Claim 1.
Sakaguchi teaches generating, using, and analyzing fluoroscopic images in real time (Col. 7, Lines 31-33 wherein the X-ray radiation can be provided by a fluoroscopic imaging system; Col. 21, Lines 57-63, wherein the “processing [can] be executed simultaneously with X-ray radiation in real time”).
In an analogous field of endeavor, Sakaguchi teaches a system/method of medical image processing for identifying and visualizing a medical device within the body. Sakaguchi also discloses that the proposed method can be performed in real time. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image enhancement method, as taught by Hoornaert, to be performed in real time, like taught by Sakaguchi, in order to provide real time feedback regarding the interventional medical procedure which would enable 
Regarding Claim 2, Hoornaert further discloses the radiation image processing apparatus according to claim 1, wherein the image processing unit is configured to select the similar fluoroscopic image similar to the  reference fluoroscopic image as the fluoroscopic image other than the dissimilar fluoroscopic images by analyzing the  plurality of fluoroscopic  images on the basis of feature points of the medical device (Col. 3, Lines 22-28, wherein “In an example, registration information can relate to … geometrical features of the stent [, a medical device,] which could relate to the stent itself or … markers … . In this manner, images of the stent that are geometrical similar can be combined to provide an enhanced image of the stent”; Fig. 1, #14, #16, #18, wherein the reference image is selected from the selected images and as described in Col. 3, Lines 22-28, the similar images are selected. Therefore, the reference image is selected from the group of similar images that exclude the group of the dissimilar images; Col. 16, Lines 14-31 wherein the markers are used as the feature points; Col. 2, Lines 42-46 wherein localizing features refer to feature points; Col. 8, Lines 36- 41, markers or feature points).
Regarding Claim 3, Hoornaert further discloses the radiation image processing apparatus according to claim 2, wherein the image processing unit is configured to select, as the similar fluoroscopic image, the fluoroscopic image in which the similarity of a partial image (regarding the use of a partial image, see Col 3, Lines 53-57; Col 16, Lines 47-49; Col. 18, Lines 46-52; Col. 19, Lines 28-34) including the feature points of the medical device and the vicinity of the feature points in the fluoroscopic image with respect to a reference partial image (regarding the use of a partial image, see Col 3, Lines 53-57; Col 16, Lines 47-49; Col. 18, Lines 46-52; Col. 19, Lines 28-34) including the feature points of the medical device and the vicinity of the feature points in the reference fluoroscopic image is 
In Claim 3, the vicinity of feature points in two images, the reference image and the candidate 
image, is compared to find a similar image to the reference image. Similarly, Hoornaert discloses a method of selecting similar images based on comparing the geometrical features, such as the geometrical features of a stent, in two images (Col. 3, Lines 22-27; Col. 8, Lines 35-44) which may include the vicinity of feature points.
Furthermore, under the broadest reasonable interpretation of Claim 3, it is apparent that comparing the similarity of two images, as stated in Claim 3, requires the determination of a similarity threshold value to find the degree of similarity based on the vicinity of feature points in two images to determine whether the two images should be considered as similar images. Therefore, "to find a similar image," as stated in Claim 3 of the present application, is interpreted as finding the similarity based on a similarity threshold value.
Regarding Claim 4, with regard to Claim 2, Hoornaert discloses all of the elements of Claim except where the image processing unit is configured to select, as the similar fluoroscopic image, the fluoroscopic image in which a movement amount of the feature points of the medical device in the fluoroscopic image with respect to the feature points of the medical device in the reference fluoroscopic image is equal to or less than a movement amount threshold value.
Sakaguchi teaches a system of analyzing a plurality of X-ray images, wherein a correction image is created based on the coordinates of the stent markers in two images (Col. 8, Lines 47-Col. 9, Lines 17), and after post-processing (Fig. 3, #26) is sent to a display unit (Fig. 3, #23). Sakaguchi further teaches a method of suspending the display when the amount of movement of coordinates of the stent markers in a selected image compared to a reference is equal or larger than a threshold value  (Fig. 9B; Col. 13, 
13, Lines 19-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image processing unit, as taught by Hoornaert, to provide a method, like taught by Sakaguchi, in which the similarity of an image with respect to the reference image can be determined based on the amount of movement of coordinates of the stent markers in a selected image compared to a reference using a threshold value. Doing so would avoid displaying an excessively transformed image for display caused by a large movement of the positions of the stent markers. (Col. 13, Lines 19-21).
Regarding Claim 6, with regard to Claim 1, Hoornaert discloses all of the elements of Claim 6 as stated above except the image processing unit that is configured to consecutively update the reference fluoroscopic image so as to consecutively create different device emphasis images.
Sakaguchi teaches a system of analyzing a plurality of X-ray images, wherein the reference coordinates can be fixed to coordinates of the stent markers detected in the first frame (Col. 9, Lines 14- 16), or in the alternative, where the reference image can be consecutively updated and a correction image is created using the previously created frame as the reference. (Col. 8, Lines 58-Col. 9, Lines 24). Sakaguchi provides that because a correction image is to be used for creating an image for display to be used when displaying a moving image, it is desirable to create a correction image from a new image by using the previous correction image, in order to ensure an execution of display of a moving image on which the positions of the stent markers are not blurred (Col.9, Lines 18-24).
Furthermore, Sakaguchi teaches a method of updating marker-coordinates in which the marker- coordinate detecting processing can be repeatedly executed on preparatory images in each period of 
It  would have been obvious to  one of ordinary skill in the  art  before the effective filing date of the claimed invention to  consecutively  update the  reference fluoroscopic  image, as taught by Hoornaert, to consecutively  create different device emphasis images, like taught by Sakaguchi, in order to ensure a displayed moving image that includes the position of the markers are not blurred (Sakaguchi Col. 9, lines 18-24).
Regarding Claim 7, with regard to Claim 1, Hoornaert discloses a method in which at least two images are selected from a plurality of images as a function of registration information which can be associated with the time of the acquisition of the images (Col. 7, Lines 38-41; Col. 8, Lines 27-29).
Hoornaert further teaches that a reference image can be selected from the aforementioned at least two selected images (Col. 8, Lines 45-50). Therefore, from the at least two selected images, it is possible to select the second image, which is generated later than the first image, as the reference image, and to select the first image, which is generated earlier than the reference image, as the similar image as the fluoroscopic image other than the dissimilar fluoroscopic images (Col. 3, Lines 22-28, wherein “In an example, registration information can relate to … geometrical features of the stent [, a medical device,] which could relate to the stent itself or … markers … . In this manner, images of the stent that are geometrical similar can be combined to provide an enhanced image of the stent” Fig. 1, #14, #16, #18, wherein the reference image is selected from the selected images and as described in Col. 3, Lines 22-28, the similar images are selected. Therefore, the reference image is selected from the group of similar images that exclude the group of the dissimilar images).
Although Hoornaert discloses a memory unit that saves the tool information (Fig. 2, #38; Col. 19, Lines 35-37), it does not provide a storage section that stores the fluoroscopic images which are consecutively generated by the image generation unit.

It  would have been obvious to  one of ordinary  skill in the  art  before the effective filing date of the claimed invention to modify the memory unit that saves the tool information, as disclosed by Hoornaert (Fig. 2, #38; Col. 19, Lines 35-37), to store the consecutively generated fluoroscopic images, like taught by Sakaguchi (Fig. 1, #25; Col. 7, Lines 47-51), to enable the  processing unit to execute various image processing on an X-ray image (see Sakaguchi, Col. 6, Lines 58-61), provide the desired image data to the display unit (see Sakaguchi, Col. 7, Lines 1-6), provide the required information for extracting marker coordinates (see Sakaguchi, Col. 8, Lines 4-8), enable the system to store X-ray images that are sequentially created along a time sequence (see Sakaguchi, Col. 7, Lines 57-49), enable the processing unit to combine the cardiac phase information with the stored sequentially generated images even without detecting marker coordinates to reduce the load of processing and processing time (see Sakaguchi, Col. 18, Lines 8-12; Col. 19, Lines 22-29).
Regarding Claim 8, Hoornaert discloses the radiation image processing apparatus according to claim 1, wherein the medical device includes a stent for blood vessel treatment (Col. 2, Lines 40-41; Col. 8, Lines 1-3, 35-41), and wherein the fluoroscopic image is a radiation image of a part which is periodically moved (Col. 10, Lines 10-18; Col. 4, Lines 24-27).
Regarding Claim 9, Hoornaert discloses a radiation image processing method comprising: consecutively acquiring fluoroscopic images of a subject through radiation fluoroscopic imaging … by a radiation image processing apparatus (Fig. 3, #-40; Col. 14, Lines 41-46; Fig. 3, #42; Col. 14, Lines 46-63; Fig. 3, #30; Fig. 2, #30; Col. 8, Lines 53-Col. 9, Line 6; Col. 14, Lines 57-65; Col. 14, Lines 54-63 wherein the image acquisition unit can be a radiation apparatus like fluoroscopic low-dose X-ray); 
selecting a reference fluoroscopic image used as a reference from the plurality of consecutively generated fluoroscopic images … (Fig. 1, #18; Col. 13, Lines 34-40; Col. 16, Lines 7-24); 
analyzing the plurality of consecutively generated fluoroscopic images (Fig. 1 wherein a method of receiving and analyzing a plurality of images is provided; Col. 14, Lines 54-67 wherein a fluoroscopic imaging system is provided as an example of the image acquisition unit) … so as to specify dissimilar fluoroscopic images in which a medical device with a shape dissimilar to a shape of the medical device in the reference fluoroscopic image is captured, (Col. 3, Lines 22-28, wherein “In an example, registration information can relate to … geometrical features of the stent [, a medical device,] which could relate to the stent itself … . In this manner, images of the stent that are geometrical similar can be combined to provide an enhanced image of the stent” in which identifying similar images based on the geometrical features of the medical device in a group of generated images would automatically divide the images into two groups: similar and dissimilar. In other words, identifying similar images in a group would be equal to specifying the dissimilar images in that group), and
superimposing the fluoroscopic images other than the dissimilar fluoroscopic images among the plurality of fluoroscopic images on the reference fluoroscopic image so as to create a device emphasis image … in which a medical device introduced into the subject is imaged in an emphasized state (Col. 2, Lines 48-51 wherein the processing unit select candidate images from the plurality of images as a function of the registration information; Col. 3, Lines 22-28, wherein the “registration information can relate to … geometrical features of the stent [, a medical device,] which could relate to the stent itself” 
However, Hoornaert is silent as to acquiring images in real time and the use and analysis of images in real time as stated in multiple occasions in Claim 9.
Sakaguchi teaches acquiring, using, and analyzing fluoroscopic images in real time (Col. 7, Lines 31-33 wherein the X-ray radiation can be provided by a fluoroscopic imaging system; Col. 21, Lines 57-63, wherein the “processing [can] be executed simultaneously with X-ray radiation in real time”).
In an analogous field of endeavor, Sakaguchi teaches a system/method of medical image processing for identifying and visualizing a medical device within the body. Sakaguchi also discloses that the proposed method can be performed in real time. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image enhancement method, as taught by Hoornaert, to be performed in real time, like taught by Sakaguchi, in order to provide real time feedback regarding the interventional medical procedure which would enable the physician to acquire more accurate/reliable information about the actual position, condition, or orientation of the medical device in real time during the navigation of interventional medical devices in medical procedures that require real time monitoring/tracking of the medical device.
Regarding Claim 10, Hoornaert further discloses wherein an analysis includes pattern matching between a partial image including the medical device in the reference fluoroscopic image and the partial image including the medical device in the fluoroscopic image to be analyzed (Col. 3, Lines 22-28, wherein “In an example, registration information can relate to … geometrical features of the stent [, a medical device,] which could relate to the stent itself … . In this manner, images of the stent that are geometrical similar can be combined to provide an enhanced image of the stent” in which analyzing the geometrical features of the medical device in the images to find similar images can be interpreted as pattern matching; Col.8, Lines 47-52, wherein “a reference image from the at least two images is .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793